MEMORANDUM OPINION
                                        No. 04-12-00446-CV

                         IN THE INTEREST OF M.D., Jr. and J.T, Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02222
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 14, 2012

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See

TEX. FAM. CODE ANN. § 161.001(1)(N),(O), (2) (West 2008). Appellant’s court-appointed

attorney filed a brief containing a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. Counsel concludes that the appeal is without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re

R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003,

no pet.) (applying Anders procedure in appeal from termination of parental rights), disp. on

merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).
                                                                                       04-12-00446-CV


Counsel provided appellant with a copy of the brief. Appellant was informed of her right to

review the record and advised of her right to file a pro se brief. Appellant has not filed a brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We GRANT counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                   Sandee Bryan Marion, Justice




                                                 -2-